Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted April 18, 2022, wherein claims 1 and 2 are amended and the specification is amended.  This application is a continuation of PCT/CN2021/098138, filed June 3, 2021, which claims benefit of foreign application .
Claims 1-5 are pending in this application.
Claims 1-5 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted April 18, 2022, with respect to the rejection of claims 1-5 under 35 USC 112(b) for including a trademark and omitting an essential element, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to describe the column as a reverse phase column.  Therefore the rejection is withdrawn.

The amendment to the specification, and to the claims, submitted April 18, 2022, has been fully considered and not found to introduce new matter into the disclosure.  Specifically, the amendment replaces references to MCI® columns with reverse phase columns or MCI® gel reverse phase columns, clarifying the type of chromatographic separation used in the disclose method.  While the original disclosure does not explicitly state that the chromatographic separation was a reverse phase column, one skilled in the art would have concluded based on the evidence that the column was in fact a reverse phase column.
Specifically, while a large number of different chromatography media are marketed under the name MCI GEL®, this term is often used by those skilled in the art to describe chromatography columns used in separating molecules. (See Pei et al., Fu et al., and Yang et al., all included with PTO-892) As described in the declaration of Yinzhi Zhang under 35 USC 1.132 submitted April 18, 2022, one skilled in the art would have considered this separation to be a reverse-phase separation based on the gradient of water-ethanol solvents used to elute the compounds from the column, and therefore would have regarded Applicant as having possession of a method involving reverse-phase chromatography.

	Currently claims 1-5 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted April 18, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method comprising extracting Diaphragma juglandis Fructis, a known plant material, with ethanol and then subjecting the extract to three separate column chromatography steps under specific elution conditions so as to purify a composition comprising one or more specific glycosylated phenolic compounds.  While prior art references such as Wang et al., (Reference included with PTO-892) describe separation and analysis of constituents of Diaphragma juglandis Fructis, methods used in the prior art do not specifically include two reverse-phase columns followed by an ODS column using the specific water-ethanol gradients described in the claims, and collecting the specific fractions described in the claims.  Therefore one of ordinary skill in the art would not have arrived at the specific claimed process based on the disclosure of the art.  Furthermore looking to the specific compounds isolated by Wang et al. (see figure 3 in section 2.2 of the reference) the prior art separation did not isolate phenolic acid glucoside compounds.
Accordingly, Applicant’s amendment and declaration submitted April 18, 2022, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	4/25/2022